       Case 2:16-cv-03461-SPL Document 92 Filed 07/10/20 Page 1 of 1




 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-16-03461-PHX-SPL
      Bill McCauley, et al.,
 9                                               )
                                                 )
                        Plaintiffs,              )    ORDER
10                                               )
      vs.
11                                               )
                                                 )
      Jahm J. Najafi, et al.,                    )
12                                               )
13                      Defendants.              )
                                                 )
14                                               )

15          Having reviewed Plaintiffs’ Notice of Voluntary Dismissal (Doc. 91),
16          IT IS ORDERED that this matter is dismissed with prejudice and the Clerk of
17   Court shall terminate this action accordingly.
18          Dated this 10th day of July, 2020.
19
20                                                     Honorable Steven P. Logan
                                                       United States District Judge
21
22
23
24
25
26
27
28
